Mr. Justice Scanlan delivered the opinion of the court. 2. Cabbiebs, § 306*—when evidence insufficient to show person was riding as a trespasser on an illegal transfer. In an action for personal injuries sustained by plaintiff when alighting from a street car, evidence held insufficient to show that plaintiff was a trespasser on the car for the reason that she was riding on a transfer which "was claimed to have been invalid. 3. Evidence, § 410*-—when physician may give opinion as permanency of physical condition of plaintiff. In an action for personal injuries, a physician or surgeon may state his opinion whether the present physical conditions of plaintiff are apt to be permanent and, if any improvement seems probable, what are the chances for a complete recovery. 4. Appeal and ebbok, § 450*—when party cannot complain of refusal to strike out answer of witness. Where a physician in answer to a question testified as to the permanency of plaintiff’s physical condition and later in answer to a similar question gave a similar answer which defendant moved the court to have stricken out, held that the defendant could not complain of the court’s refusal to strike out such latter answer where no objection was made to the original question and no motion was made to strike out the answer thereto. 5. Damages, § 110*-—when amount allowed for personal injuries not excessive. A verdict for four thousand dollars for personal injuries received by a passenger alighting from a street car held not excessive under the evidence on the question of damages.